                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, TYLER MAGILL, APRIL
   MUNIZ, HANNAH PEARCE, MARCUS
   MARTIN, NATALIE ROMERO, CHELSEA
   ALVARADO, and JOHN DOE,


                          Plaintiffs,
   v.


   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD        Civil Action No. 3:17-cv-00072-NKM
   AMERICA, ANDREW ANGLIN,
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOT KLINE a/k/a/ ELI MOSLEY,
   IDENTITY EVROPA, MATTHEW
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDER OF THE
   ALT-KNIGHTS, MICHAEL “ENOCH”
   PEINOVICH, LOYAL WHITE KNIGHTS OF
   THE KU KLUX KLAN, and EAST COAST
   KNIGHTS OF THE KU KLUX KLAN a/k/a
   EAST COAST KNIGHTS OF THE TRUE
   INVISIBLE EMPIRE,


                          Defendants.

       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
    SANCTIONS AGAINST DEFENDANTS ELLIOT KLINE A/K/A ELI MOSLEY AND
                         MATTHEW HEIMBACH




Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 1 of 30 Pageid#: 4206
                                                    TABLE OF CONTENTS

  PRELIMINARY STATEMENT .................................................................................................... 1

  FACTUAL BACKGROUND ......................................................................................................... 3

   I.       Defendant Kline .................................................................................................................. 3

            A.         Defendant Kline’s Pivotal Role in the Conspiracy ................................................. 3

            B.         Defendant Kline’s Failure to Participate in Discovery While
                       Continuing to Comment on Social Media .............................................................. 5

            C.         Defendant Kline’s Flagrant Disregard of this Court ............................................... 6

   II.      Defendant Heimbach .......................................................................................................... 8

            A.         Defendant Heimbach’s Pivotal Role in the Conspiracy ......................................... 8

            B.         Defendant Heimbach’s Failure to Respond to Discovery....................................... 9

  ARGUMENT ................................................................................................................................ 13

   I.       Defendants Kline and Heimbach Have Acted in Bad Faith ............................................. 16

   II.      Plaintiffs Have Been Severely Prejudiced by Defendants Kline’s and
            Heimbach’s Failure to Respond to Discovery .................................................................. 18

   III.     Deterrence Is Required Where, as Here, Multiple Defendants Have
            Resisted Compliance with Discovery ............................................................................... 20

   IV.      Lesser Sanctions Would Not Be Effective........................................................................ 22

  CONCLUSION ............................................................................................................................. 24




                                                                       ii

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 2 of 30 Pageid#: 4207
         Plaintiffs respectfully submit this memorandum of law in support of their motion pursuant

  to Rule 37 of the Federal Rules of Civil Procedure and the Court’s inherent authority for sanctions

  against Defendants Elliot Kline and Matthew Heimbach.

                                 PRELIMINARY STATEMENT

         Defendants Elliott Kline and Matthew Heimbach are leaders in the white supremacy

  movement and were two of the architects of the violent, racially-motivated conspiracy that led to

  the injuries and fatalities in Charlottesville. They were engaged in all aspects of planning the

  events in Charlottesville, down to the nitty-gritty details such as ordering the helmets and riot

  shields. During the event on August 12, Defendants Kline and Heimbach were out front, leading

  others into battle on the streets of Charlottesville. Kline emerged with the blood of counter-

  protesters on his clothes.   Then Defendants Kline and Heimbach were sued.             While both

  Defendants initially dabbled in the litigation, they each opted out when faced with discovery

  requests that would reveal the evidence of their misconduct. Content to play by their own rules,

  Defendants Kline and Heimbach simply refused to participate any longer.

         Defendant Kline vanished the instant Plaintiffs requested his deposition. The phone

  number he made available to his followers on the social networking website Discord while

  enthusiastically planning the Charlottesville events suddenly went unanswered.          Defendant

  Heimbach chose to make a more conspicuous exit, firing his attorney after this Court ordered him

  to produce documents and thereafter ignoring all communication. Further demonstrating his utter

  contempt for the Court and his legal obligations, Defendant Heimbach continues to comment

  publicly on social media regarding issues in the case, while simultaneously disregarding all Court

  orders and efforts to reengage him in this case. Meanwhile, neither Defendant has produced a

  single document in this case. This willful failure to produce any documents has prejudiced



                                                  1

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 3 of 30 Pageid#: 4208
  Plaintiffs significantly. Worse, the Defendants’ unpunished defiance has become contagious, as

  one-by-one, other Defendants have begun to employ similar tactics to delay or withhold the

  production of documents. In fact, as discussed infra, Defendant Vanguard America’s own counsel

  concedes that his client’s similar refusal to participate in discovery “is a problem.” In that sense,

  Defendants Kline and Heimbach continue to lead.

          Defendants Kline and Heimbach must be sanctioned to remedy the prejudice they have

  inflicted on Plaintiffs, to restore order to this judicial process, and to deter other Defendants from

  disobeying this Court’s rules and orders. Plaintiffs seek the following sanctions under Rule 37

  and this Court’s inherent authority:

          1.       That the Court deem the facts listed in the attached Exhibit 1 established for
                   purposes of this action;

          2.       That the Court deem “authentic” for purposes of satisfying Rule 901 of the
                   Federal Rules of Evidence any document Plaintiffs have a good faith basis
                   to believe were in fact created by Defendants Kline or Heimbach, including,
                   but not limited to, all documents from the social media accounts listed in
                   Exhibit 1; 1

          3.       That the Court instruct the jury that Defendants Kline and Heimbach chose
                   to intentionally withhold their documents and that the jury may draw
                   adverse inferences from that fact, including that Kline and Heimbach chose
                   to withhold such documents because they were aware that such documents
                   contained evidence that Defendants Kline and Heimbach conspired to plan
                   racially-motivated violence at the Unite the Right event; and

          4.       Reasonable expenses, including attorney’s fees.




  1
      Plaintiffs reserve the right to request that additional facts or documents be deemed established or authentic as
      additional facts or documents are revealed in discovery.

                                                           2

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 4 of 30 Pageid#: 4209
                                    FACTUAL BACKGROUND

  I.     Defendant Kline

         A.      Defendant Kline’s Pivotal Role in the Conspiracy

         Kline was central to the planning and execution of the conspiracy to commit racially

  motivated violence in Charlottesville. (Ex. 2 at 158 (Deposition of Erica Alduino) (“Eli was one

  of the main people. . . .”)); id. at 189 (“But Jason Kessler and Eli Kline were the only ones that I

  can confirm were planners of [Unite the Right].”).) He, along with Jason Kessler, was one of two

  key decisionmakers in almost every aspect of planning the weekend of events in Charlottesville,

  including logistics, public relations, messaging, transportation, weaponry, lodging, speakers, and

  recruiting. (See Ex. 3 at 237 (Deposition of Jason Kessler) (“Q. Mr. Kessler… you and Eli Mosley

  were the principal coordinators for the Unite the Right rally on August 11 and 12, 2017, correct?

  A. Yes.”); Ex. 4 (Operation Unite the Right Charlottesville 2.0).) Kline was responsible for

  approving details as specific as the words co-conspirators chanted that weekend, chants like “Jews

  will not replace us” and “Into the ovens.” (Ex. 2 at 239-40.) He was engaged in the planning at a

  granular level on a daily basis throughout the summer of 2017, working on every aspect of the

  Unite the Right weekend, including the torchlight march on Friday, August 11, instructing

  Defendants and others where to go, when to be there and what to bring. (First Amended Complaint

  (“FAC”), ECF No. 175, ¶¶ 147-148, 152.) He was also a member of Defendant Identity Evropa,

  which took the lead in organizing white supremacist participation among people from outside

  Charlottesville in connection with the events on August 11 and 12. (Id. at ¶¶ 28-29.) It is no

  exaggeration to say that without Kline, Unite the Right may not have occurred. At the August 12

  event, Kline rushed in with both fists, personally ensuring that his violent plans would play out at

  that weekend. Photographs taken that day show Kline smiling gleefully with the blood of counter-

  protestors on his clothes. (See Ex. 5.)

                                                   3

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 5 of 30 Pageid#: 4210
          Kline set the goals and tone for the weekend. Early in the planning stages, Kline apparently

  drafted and circulated to “group leaders” a working document titled, “Operation Unite the Right

  Charlottesville 2.0.” (See Ex. 4.) Part battle cry, part playbook, that seven-page document laid

  out rules, guidelines, and roles for co-conspirators. The seeds for the racially-motivated violence

  Charlottesville ultimately endured were planted in that foundational document, which explicitly

  attempted to unify white supremacist groups around the concept of aggression toward so-called

  “anti-white” protestors: “[w]e will send the message that we will not be divided, we will not allow

  them to erase history without a fight. . . .” (Id. at 1.)

          Kline also influenced and monitored the daily communication about the Charlottesville

  events on the primary communication platform used to plan the weekend events, an invite-only

  Discord server entitled “Charlottesville 2.0.” (Ex. 2 at 122.) In addition to posting thousands of

  messages himself, Kline was the moderator of the "Charlottesville 2.0” Discord server, and had

  the ability to invite others to participate, to delete messages from the platform, and to kick people

  off the server at his discretion. (Id. at 126.) He was able to control the content of communication

  surrounding the planning of the weekend events, and who had access to those communications.

  He made a concerted effort to keep any evidence of his plans intensely secret, telling Discord users

  involved in planning that “Sharing information publically [sic] from this discord or about this event

  or who is attending outside of closed circles or this Discord, will get you immediately banned from

  all future alt right events.” (Id. at 205.) He communicated with co-conspirators through various

  social media platforms, including multiple accounts on Twitter and Discord, as well as a phone

  number and email account, which he disseminated on the Charlottesville 2.0 server. (See Ex. 4;

  Ex. 6 (excerpted post from Elliot Kline’s public Twitter profile (Aug. 7, 2017)).) He urged his

  followers to “Feel free to msg/call whenever,” posting the same phone number he later used to



                                                      4

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 6 of 30 Pageid#: 4211
  communicate with his attorney in this litigation. (Ex. 4; Ex. 7 (email from J. Kolenich to G. Tenzer

  (Nov. 9, 2018)).) In stark contrast to his present radio silence in proceedings before this Court,

  Kline was prolific and easily reachable while planning the Unite the Right.

         In addition to spearheading the planning, Kline was a key participant in each of the events

  leading up to the weekend in Charlottesville, as well each of the violent events that took place the

  weekend of August 11 and 12. He was present in Charlottesville on May 13, 2017, a precursor

  event for the ones in August, marching and chanting along with other co-Defendants. (Ex. 2 at

  109-10.) He attended both the Friday night torch march and the event on Saturday and found

  himself in the midst of the violence at both. Although Kline has failed to produce a single

  document in this litigation, there is little doubt the documents he authored in relation to planning

  the weekend events in Charlottesville, such as the operational document, are critical to Plaintiffs’

  ability to establish a conspiracy to commit racially-motivated violence.

         B.      Defendant Kline’s Failure to Participate in Discovery While Continuing to
                 Comment on Social Media

         Kline was served with this lawsuit at his home on October 27, 2017. (ECF No. 62.) Like

  many other Defendants, he retained James Kolenich, who entered an appearance on his behalf on

  December 1, 2017. (ECF No. 131.) He was initially vocal and passionate about the case on social

  media, inviting his Twitter followers to listen to the podcasts where he would be “chatting about

  this stuff since it is crucial that we continue to win in court for the future of our people.” (See Ex.

  6 (Nov. 9, 2017).) On the same day Mr. Kolenich entered his appearance, Kline tweeted publicly

  and critically about the investigative findings in the report about Charlottesville issued by Hunton

  and Williams LLP, a report referenced in certain Defendants’ discovery filings. (Id. (Dec. 1,

  2017).) On January 25, 2018, Plaintiffs served a request for documents on all Defendants,

  including Kline, seeking documents related to the events described in the Amended Complaint


                                                    5

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 7 of 30 Pageid#: 4212
  including, for example, e-mails, text messages, and content posted on social media, and also

  instructed Kline to preserve all documents and communications relevant to this lawsuit. (See Ex.

  8 (Pls.’ [Corrected] First Set of Reqs. for Produc. of Docs. to All Defs. (Jan. 25, 2018)).) On the

  same date, Plaintiffs served all Defendants, including Kline, with a set of interrogatories, asking

  him to identify, among other things, all means of communication used to discuss the events at issue

  here, as well as the electronic devices used for such communications. (See Ex. 9 at 8 (Pls.’ First

  Set of Interrogs. to All Defs. (Jan. 25, 2018)).) Kline simply ignored those discovery requests.

  However, another Defendant, Identity Evropa, responded and identified “Mr. Mosley’s 2

  communication devices[]” as the electronic devices it used to communicate concerning the events.

  (Ex. 10 (Def. Identity Evropa’s Resp. to Pls.’ First Interrogs. and Req. for Prod. of Docs. (Apr. 6

  2018)). On April 19, 2018, Plaintiffs raised Kline’s total non-compliance with the Court. (ECF

  No. 308, at 3.) Mr. Kolenich responded that, while he would at times communicate with Kline

  through Defendant Identity Evropa, Mr. Kolenich had become unable to communicate with Kline.

  (Id. at 4-5.) While ignoring Plaintiffs, his discovery obligations and his own attorneys, Kline

  nonetheless continued to comment on social media about the Charlottesville events, even betraying

  an awareness that his communications were relevant to ongoing litigation, noting that he “can’t

  say much more for obvious reasons” while specifically refuting certain facts about the what took

  place that weekend. (Ex. 6 (May 27, 2018).) His problem was not his ability to use his phone or

  communicate about the case. His problem was an unwillingness to do so on anyone’s terms but

  his own.

          C.       Defendant Kline’s Flagrant Disregard of this Court




  2
      Kline has held himself out as “Eli Mosley”—a tribute to the pro-Nazi British fascist leader Oswald Mosley—and
      he is referred to by that name by certain co-conspirators.

                                                         6

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 8 of 30 Pageid#: 4213
          Shortly after Defendants’ motions to dismiss the Amended Complaint were denied (ECF

  Nos. 335, 336), on July 23, 2018, James Kolenich and Elmer Woodard moved to withdraw as

  Kline’s attorneys. (ECF No. 344.) Mr. Kolenich reported that he had been in contact with Kline

  and told Kline that he would need to stay in touch with his attorneys. (ECF No. 345, at ¶¶ 3-4.)

  Kline apparently agreed to do so. (Id.) Thereafter, Defendant Kline’s attorneys advised him that

  Plaintiffs had requested to take his deposition. (Id. at ¶ 5.) At that point, Kline stopped

  participating in the litigation altogether. (Id. at ¶ 6.) On July 25, 2018, the Court granted his

  attorneys’ motion to withdraw, (ECF No. 347), and Kline has since subsequently ignored all

  communications by Plaintiffs and the Court. 3

          On November 13, 2018, the Court granted Plaintiffs’ motion to compel Defendants to

  produce to Plaintiffs their electronic devices and social media accounts used to communicate about

  the events in Charlottesville. (ECF No. 379 (“Imaging Order”).) Pursuant to the Court’s Order,

  Kolenich provided Plaintiffs with a purportedly working e-mail address for Kline (see Ex. 7),

  which Plaintiffs used to attempt to communicate with Kline on multiple occasions, including to

  provide him with a copy of the Stipulation and Order for the Imaging, Preservation, and Production

  of Documents on November 16, 2019. (See Ex. 11 (email from C. Greene to E. Kline (Nov. 16,

  2018)).) Pursuant to this Court’s Order, Kline—like all Defendants—was required to sign that

  stipulation in order to provide Plaintiffs’ access to Defendants’ social media accounts and

  electronic devices. Kline ignored that communication and never signed the stipulation. On

  November 27, 2018, Plaintiffs emailed Kline a copy of the Stored Communications Act (“SCA”)


  3
      Kline’s and Heimbach’s status as pro se litigants should not afford them any leniency from this Court. To the
      contrary, Kline and Heimbach are “proceeding pro se so [they] [are] entirely responsible for [their] actions,”
      Silvious v. RR Donnelley & Sons, No. 5:10-CV-116, 2011 WL 3846775, at *3 (W.D. Va. Aug. 29, 2011), “are
      still subject to sanctions[,] and cannot be allowed to make a mockery of the Court’s authority,” McDonald v.
      Robinson, No. 1:18-CV-697, 2018 WL 7001680, at *5 (E.D. Va. Dec. 26, 2018), report and recommendation
      adopted, No. 1:18-CV-697, 2019 WL 166548 (E.D. Va. Jan. 10, 2019).

                                                          7

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 9 of 30 Pageid#: 4214
   consent form each Defendant was ordered to sign to provide Plaintiffs access to Defendants’

   Discord accounts. (Ex. 12 (email from C. Greene to E. Kline (Nov. 27, 2018)).) Kline ignored

   that communication as well and never signed an SCA consent form.

          In addition to ignoring communications from Plaintiffs, Kline has failed to appear at seven

   court conferences on discovery, including a conference scheduled specifically to address Kline’s

   own lack of participation in discovery. (See ECF No. 377 (Minute Entry, Nov. 9, 2018); ECF No.

   396 (Minute Entry, Jan. 4, 2019); ECF No. 409 (Minute Entry, Feb. 8, 2019); ECF No. 411 (Minute

   Entry, Feb. 12, 2019); ECF No. 425 (Minute Entry, Feb. 21, 2019); ECF No. 437 (Minute Entry,

   Mar. 1, 2019); ECF No. 450 (Minute Entry, Mar. 18, 2019).) The Court has attempted to contact

   Kline more than ten times, including via email, physical mail, and voicemail, to no avail. (See

   ECF No. 401 (Feb. 4, 2019); ECF No. 402 (“call[ing] and email[ing] Elliot Kline . . . three times

   regarding setting a telephonic hearing” and “[a]fter no response[,] . . . [c]lerk called and left

   voicemails, mailed and emailed notice of [February 8] hearing” (Feb. 5, 2019)); ECF No. 407

   (“email[ing] and mail[ing] dial in information” for February 12 hearing (Feb. 8, 2019)); ECF No.

   414 (emailing notice of February 21 hearing to Kline (Feb. 15, 2019)); ECF No. 445 (emailing

   notice of March 18 hearing to Kline (Mar. 13, 2019)).) As far as Plaintiffs are aware, Kline has

   not once responded to these efforts by the Court.

   II.    Defendant Heimbach

          A.      Defendant Heimbach’s Pivotal Role in the Conspiracy

          Heimbach was an actively engaged leader of major white supremacist organizations that

   had a robust presence in Charlottesville. At the time of the “Unite the Right” events, Heimbach

   was one of the leaders of two different white supremacist groups that participated that weekend in

   August: Defendant Traditionalist Worker Party (“TWP”), a group founded to promote anti-

   Semitism; and Defendant Nationalist Front, an umbrella organization of approximately twenty

                                                   8

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 10 of 30 Pageid#: 4215
   white supremacist organizations, including racist skinhead crews, Klan groups, and neo-Nazi

   groups. (FAC ¶¶ 31, 33.)

          In the weeks leading up to Unite the Right, Heimbach posted over 4,000 messages on

   Discord, including some in the “Charlottesville 2.0” server, and led in-person meetings to help

   other Defendant groups plan for the weekend events. (See Ex. 13 (excerpted posts from Matthew

   Heimbach’s Discord profile (July 8, 2017; July 23, 2017; July 30, 2017)) (“We will be holding a

   Nationalist Front meeting, TWP and allies, in Ocoee TN this weekend on Saturday at 1pm . . . .

   The purpose of the meeting is to plan for the upcoming Charlottesville event carpool, plan for

   future events, network, and do a flash demo.”).) He instructed TWP members on details such as

   what to wear on August 12, and provided his followers with “official TWP riot shields” and “a

   dozen helmets thatll be painted black with Party insignia’s on them” so that “alongside our

   [Defendant] league of the south and [Defendant] vanguard america allies, we’ll have an

   unbreakable line.” (Id.)

          During the August 12 event itself, Heimbach, dressed in combat gear, led Defendant TWP

   to commit racially-motivated violence. (FAC ¶¶ 200, 214-15; see Ex. 14.) Heimbach reported

   using five different social media platforms—along with his cell phone—to communicate in aid

   and furtherance of the conspiracy. (ECF No. 354-13, at 1-2 (Def. Matthew Heimbach’s Resp. to

   Pls.’ First Interrogs. and Req. for Prod. Of Docs. (Apr. 6, 2018)).) The cell phone number he used

   was the same as the one he used to communicate with his attorney in this litigation, during the

   period in which he chose to participate. (Ex. 7.)

          B.      Defendant Heimbach’s Failure to Respond to Discovery

          Since the tragic weekend in Charlottesville, the one thing Heimbach has done fairly

   consistently is communicate about the events on social media. By contrast, he only participated



                                                   9

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 11 of 30 Pageid#: 4216
   in this litigation when it suited his interests, abandoning it entirely as soon as he was under an

   express Court order to produce documents.

          In the early stages of the litigation, while he was still represented by counsel, Heimbach

   expressed his solidarity with his Charlottesville co-conspirators on social media, posting, for

   example, a photograph with co-conspirator and fellow TWP leader Tony Hovater outside of

   Charlottesville Regional Jail, stating that he “went to the jail in Cville to visit our POW’s today.

   Never forget the men behind the wire!” (See Ex. 15 (excerpted posts from Matthew Heimbach’s

   Gab profile (Dec. 4, 2017)).) At the same time, he was active in the case, hiring Mr. Kolenich,

   who entered his appearance on December 1, 2017. Heimbach was served with interrogatories and

   document requests on January 25, 2018, which sought all documents containing communication

   about the events at issue in this case.

          After those requests were served, but before any of the Defendants responded, tumult ran

   through the TWP that raised red flags about the potential destruction of documents. On February

   27, 2018, another fellow TWP leader and co-Defendant Matthew Parrott encouraged anyone

   “involved in any altercation in Cville” to disable their social media, because “[e]verybody’s getting

   a ride.” (Ex. 16 (excerpted post from Matthew Parrott’s Facebook profile (Feb. 27, 2018)).)

   Fourteen days later, on March 13, 2018, Heimbach was arrested for assaulting Defendant Parrott,

   who had confronted Heimbach about an alleged affair with Defendant Parrott’s wife. (See Ex.

   17.) Later that day, Defendant Parrot indicated on social media his intention to delete and destroy

   all TWP membership information. In the early morning hours of March 14, 2018, Defendant

   Parrott posted on another social media account that “the information was scrubbed on account of

   widespread concern about the data’s security. It was a practical security step, and not a political

   act.” (Ex. 18 (excerpted post from Matthew Parrott’s Gab profile (Mar. 14, 2018)).) That alarming



                                                    10

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 12 of 30 Pageid#: 4217
   series of posts caused Plaintiffs to seek emergency relief from the Court. (ECF No. 272.)

   Thereafter, in his April 6, 2018 response to the interrogatories, Heimbach stated, contrary to the

   evidence of his rampant use of social media to discuss the Charlottesville events, that he had no

   responsive documents in his possession. (Compare ECF No. 354-13 with FAC ¶¶ 74, 327.) In

   the same document, Mr. Heimbach disclosed that he used a cell phone and five different social

   media accounts to communicate concerning the events of August 11 and 12. (ECF No. 354-13, at

   2-4.) Even more concerning, when asked for documents regarding the steps he had taken to

   preserve documents relevant to the lawsuit, Heimbach simply responded, “N/A.” (Id.)

           On April 24, 2018, Plaintiffs wrote to Heimbach (among others) through his attorney, Mr.

   Kolenich, regarding his troubling and deficient responses. (See Ex. 19 (letter from G. Tenzer to J.

   Kolenich and E. Woodward (Apr. 24, 2018)).) Having received nothing from Heimbach, Plaintiffs

   were ultimately forced to move to compel. On October 2, 2018, Plaintiffs moved to compel

   Defendants to permit inspection and imaging of their electronic devices. (ECF No. 354.) Two

   weeks later, Mr. Kolenich indicated to the Court, through a motion to withdraw as counsel, that

   Mr. Heimbach was in breach of his obligation to pay attorneys’ fees. (ECF Nos. 357, 358, 372.) 4

   On November 13, 2018, this Court granted Plaintiffs’ motion to compel, ordering that all parties

   must submit their electronic devices and social media accounts that contained potentially relevant

   information to a neutral, third-party vendor for imaging and preservation. (ECF No. 379; see also

   ECF No. 354.) The Court found that the Imaging Order was “necessary and appropriate to manage

   discovery in this action” and ordered the parties to “promptly” sign a third-party vendor contract

   to effectuate production. (ECF No. 379, at 1.) Additionally, the Court ordered Defendants to sign


   4
       Plaintiffs opposed this motion, having already experienced the difficulties of obtaining compliance from Kline
       once he was permitted to proceed pro se, and fearing similar results in Heimbach’s case: “[e]nforcing compliance
       with the Court’s orders and conducting orderly discovery in this case would be rendered impossible without
       Defense counsel.” (ECF No. 384.) Those concerns have been emphatically confirmed.

                                                           11

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 13 of 30 Pageid#: 4218
   a consent form under the Stored Communications Act (“SCA”) allowing Discord to produce any

   discoverable documents to Plaintiffs. (Id. at 2.) Heimbach never signed the third-party vendor

   contract to provide Plaintiffs access to his electronic devices and social media accounts, and he

   submitted a facially defective SCA consent form that was inoperable to provide access to his

   Discord content. (Ex. 20 (SCA Consent from M. Heimbach (Nov. 20, 2018)).)

            On December 4, 2018, Plaintiffs wrote to Mr. Kolenich seeking a functional SCA consent.

   (Ex. 21 (email from C. Greene to J. Kolenich (Dec. 4, 2018)).) Heimbach never provided any such

   consent. 5 He did, however, shortly thereafter, comment on social media about a separate lawsuit

   involving a different white nationalist that had recently settled, belittling the settlement, stating

   that “[l]awsuits are just money[]” and exhorting other nationalists not to “betray their principles”

   due to “fear of losing money.” (Ex. 22 (excerpted posts from Matthew Heimbach’s public VK

   Profile (Dec. 25, 2018; Jan. 30, 2019; Feb. 2, 2019; Feb. 3, 2019; Feb. 4, 2019; Feb. 6, 2019; Feb.

   14, 2019; Feb. 16, 2019), available at https://vk.com/matthewheimbach)).) He then did something

   that has since become a familiar tactic in this litigation: he fired his attorney, explicitly forbidding

   them from “tak[ing] any actions on his behalf.” (Ex. 23, at 14 (Jan. 4, 2019 Tr.).)

            Since he has been pro se, Mr. Heimbach has failed to appear at six court conferences, (ECF

   Nos. 396, 409, 411, 425, 437, 450), and like Kline, more than ten email, physical mail, and

   voicemail communications from the Court and Plaintiffs have gone unanswered. (See, e.g., ECF

   Nos. 401, 402, 407, 414, 445; Ex. 24 (email from G. Tenzer to K. Dotson and Counsel

   (Feb. 8, 2019)).) He has been contacted to no avail at the same phone number he used to




   5
    Plaintiffs subsequently managed to obtain documents from Discord that appear to be authored by Kline and
   Heimbach, although without these Defendants’ participation in discovery, it will be difficult for Plaintiffs to
   authenticate those documents.

                                                             12

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 14 of 30 Pageid#: 4219
   communicate both with his attorneys when he was represented and with his co-conspirators while

   planning the events in Charlottesville. (See Ex. 7.)

          At the same time, Heimbach has continued to advocate on social media for white

   supremacy, noting recently that he “look[s] up to men like Adolf Hitler.” (Ex. 22; Ex. 25

   (excerpted posts from Matthew Heimbach’s public Twitter profile (Feb. 28, 2019; Mar. 7, 2019;

   Mar. 8, 2019; Mar. 10, 2019; Mar. 12, 2019; Mar. 13, 2019; Mar. 14, 2019; Mar. 15, 2019)).)

   Indeed, Heimbach continues to discuss the case on social media with impunity, even though he

   cannot be bothered to participate himself, in what can only be described as flagrant disrespect and

   disdain for the judicial process. (See Ex. 25 (“Reports are coming in that the NSM has filed to ask

   for a summary judgment against itself, without notifying members.”); Ex. 22 (“What’s the proper

   etiquette when the people suing you make sweet quote graphics of things you said?”).) In willful

   defiance of multiple Court orders, Heimbach has yet to produce a single document in this case.

                                             ARGUMENT

          A court has wide discretion to impose sanctions when a party fails to serve its answers,

   objections, or written response to discovery requests or to comply with discovery ordered by the

   court. See Fed. R. Civ. P. 37(b)(2) & (d)(3); Mut. Fed. Sav. & Loan v. Richards & Ass’n, 872 F.2d

   88, 94 (4th Cir. 1989). It is generally recognized that sanctions are intended to: (1) penalize

   culpable parties; (2) deter others from engaging in similar conduct; (3) compensate the court and

   other parties for expense caused; and (4) compel discovery. Gregory P. Joseph, Sanctions: The

   Federal Law of Litigation Abuse, § 49 (2013) (citing Carlucci v. Piper Aircraft Corp., 775 F.2d

   1440, 1453 (11th Cir. 1985)). Thus, the range of available sanctions “serve both normative—

   designed to punish culpable conduct and deter it in others—and compensatory—designed to put

   the party adversely affected by the spoliation in a position that is as close to what it would have



                                                   13

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 15 of 30 Pageid#: 4220
   been in had the spoliation not occurred—functions.” Victor Stanley, Inc. v. Creative Pipe, Inc.,

   269 F.R.D. 497, 534 (D. Md. 2010). “Rule 37 is flexible,” and courts are permitted to “use as

   many and as varied sanctions as are necessary to hold the scales of justice even.” Victor Stanley,

   Inc. v. Creative Pipe, Inc., No. 06-CV-2662, 2016 WL 1597119, at *4 (D. Md. Apr. 20, 2016)

   (citation omitted).

           Rule 37 specifies a nonexclusive list of substantive, case-related sanctions for failure to

   obey a discovery order, ranging from an order establishing certain facts to the entry of a default

   judgment. See Fed. R. Civ. P. 37(b)(2)(A); Camper v. Home Quality Mgmt. Inc., 200 F.R.D. 516,

   517–18 (D. Md. 2000). Rule 37 also provides that the Court must order the payment of expenses

   by the disobedient party, including “the reasonable expenses, including attorney’s fees, caused by

   the failure, unless the failure was substantially justified or other circumstances make an award of

   expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C); see also Fed. R. Civ. P. 37(d)(3). A court may also

   award sanctions for discovery violations pursuant to its inherent authority. See, e.g., Projects

   Mgmt. Co. v. Dyncorp Int’l LLC, 734 F.3d 366, 375 (4th Cir. 2013) (“[A] court acting under its

   inherent authority may impose sanctions for any conduct utterly inconsistent with the orderly

   administration of justice.” (citation and internal quotation marks omitted)); Sampson v. City of

   Cambridge, 251 F.R.D. 172, 178–79 (D. Md. 2008).

           The Fourth Circuit has developed a four-part test for determining what sanctions to impose

   under Rule 37: “(1) whether the noncomplying party acted in bad faith; 6 (2) the amount of




   6
       While bad faith is relevant to the analysis and evident in the case of Kline and Heimbach, the Fourth Circuit does
       not require that a court find bad faith in order to impose the type of sanctions being sought here. See Silvestri v.
       Gen. Motors Corp., 271 F.3d 583, 593 (4th Cir. 2001) (holding that dismissal for spoliation is “usually justified
       only in circumstances of bad faith or other like action. But even when conduct is less culpable, dismissal may be
       necessary if the prejudice to the defendant is extraordinary, denying it the ability to adequately defend its case.”);
       Sampson, 251 F.R.D. at 179 (“Although, some courts require a showing of bad faith before imposing sanctions,
       the Fourth Circuit requires only a showing of fault, with the degree of fault impacting the severity of sanctions.”).

                                                              14

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 16 of 30 Pageid#: 4221
   prejudice that noncompliance caused the adversary; (3) the need for deterrence of the particular

   sort of noncompliance; and (4) whether less drastic sanctions would be effective.” Anderson v.

   Found. for Advancement, Educ. & Emp’t of Am. Indians, 155 F.3d 500, 504 (4th Cir. 1998). The

   presence or absence of any one of these factors is not dispositive. See, e.g., Victor Stanley, 269

   F.R.D. at 533.

          Additionally, the Court has the power to sanction parties under its inherent authority. The

   factors courts consider largely mirror those courts apply under Rule 37:

          (1) the degree of the wrongdoer’s culpability; (2) the extent of the client’s
          blameworthiness if the wrongful conduct is committed by its attorney, recognizing
          that [the court] seldom dismiss[es] claims against blameless clients; (3) the
          prejudice to the judicial process and the administration of justice; (4) the prejudice
          to the victim; (5) the availability of other sanctions to rectify the wrong by
          punishing culpable persons, compensating harmed persons, and deterring similar
          conduct in the future; and (6) the public interest.

   Projects Mgmt., 734 F.3d at 374 (quoting United States v. Shaffer Equip. Co., 11 F.3d 450, 462–

   63 (4th Cir. 1993)).

          Each of the four prongs of the Rule 37 test—as well as the factors courts consider under

   their inherent authority—are easily satisfied here.         Kline’s and Heimbach’s bad faith

   disappearances have significantly hindered Plaintiffs’ ability to establish vital facts and

   authenticate critical documents they otherwise would have been able to, had Kline and Heimbach

   simply complied with their discovery obligations to turn over responsive documents and answer

   questions in depositions. Moreover, their willful disobedience has led to somewhat predictable

   copycat behavior from other Defendants—like Defendants Jeff Schoep, Vanguard America, and

   potentially others—who so far apparently see little downside in similarly disobeying the Court’s

   discovery orders. Sanctions are tailor-made for precisely this scenario. Specifically, Plaintiffs

   seek the following sanctions:



                                                   15

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 17 of 30 Pageid#: 4222
                     1. That the Court deem the facts listed in the attached Exhibit 1 established
                        for purposes of this action;

                     2. That the Court deem “authentic” for purposes of satisfying Rule 901 of
                        the Federal Rules of Evidence any document Plaintiffs have a good faith
                        basis to believe were in fact created by Defendants Kline or Heimbach,
                        including, but not limited to, all documents from the social media
                        accounts listed in Exhibit 1; 7

                     3. That the Court instruct the jury that Defendants Kline and Heimbach
                        chose to intentionally withhold their documents and that the jury may
                        draw adverse inferences from that fact, including that Kline and
                        Heimbach chose to withhold such documents because they were aware
                        that such documents contained evidence that Defendants Kline and
                        Heimbach conspired to plan racially-motivated violence at the Unite the
                        Right event;

                     4. Reasonable expenses, including attorney’s fees.

            The requested sanctions are necessary to put Plaintiffs in the position they would have been

   in had Kline and Heimbach complied with their discovery obligations in this case and are designed

   to deter other Defendants from continuing to defy this Court’s orders.

   I.       Defendants Kline and Heimbach Have Acted in Bad Faith

            As an initial matter, it is abundantly clear that Kline and Heimbach have been acting in bad

   faith. Courts have considered a number of non-exclusive factors in determining whether to

   presume bad faith, including, as discussed infra, whether a decision not to participate appears to

   be a conscious one, whether there is a legitimate explanation for the failure to participate, and the

   length of time a party has failed to participate, among others.

            There is little question that the failure to participate and produce a single document by both

   Kline and Heimbach constitute willful decisions by each Defendant. At the beginning of this case,

   Kline was in sporadic communication with his attorney, communicating via the same phone



   7
        Plaintiffs reserve the right to request that additional facts or documents be deemed established or authentic as
        additional facts or documents are revealed in discovery.

                                                            16

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 18 of 30 Pageid#: 4223
   number he used to plan the Unite the Right events. It was after Plaintiffs requested to set a date

   for Kline’s deposition that he finally disappeared entirely. His phone worked; he simply stopped

   responding because he felt like it. Indeed, at the same time Kline used his electronic devices to

   comment about the events in this case on social media, he failed to respond to the most basic

   discovery requests, such as Plaintiffs’ interrogatories.

          Similarly, Heimbach was reachable for a time on the same device he used to plan the

   weekend events in Charlottesville, but his participation ended in this case when it came time for

   him to comply with the Court’s Order to provide a working SCA consent and access to his

   electronic devices and social media accounts. Even after dropping out of the case, Heimbach

   continues to stick his thumb in the Court’s eye by commenting on the litigation from the sidelines.

   More than twenty communications from the Court have gone unheeded, not to mention Plaintiffs’

   attempts to get Defendants to respond to Plaintiffs’ discovery requests.

          Kline and Heimbach have “proceeded in a manner so dilatory and mulish, the court cannot

   find it to be other than deliberate.” Gardendance, Inc. v. Woodstock Copperworks, Ltd., 230

   F.R.D. 438, 452 (M.D.N.C. 2005). Moreover, Defendants have “made no effort to explain or

   justify [their] failure to engage in meaningful discovery, and given [their] persistent failure to

   cooperate, [their] silence leaves the court with no choice but to presume bad faith.” Sawyers v.

   Big Lots Stores, Inc., No. 7:08-CV-258, 2009 WL 55004, at *3 (W.D. Va. Jan. 8, 2009); see also

   Dusé v. Barnes & Noble, Inc., No. 1:11-CV-875, 2011 WL 13192908, at *2 (E.D. Va. Dec. 22,

   2011) (finding that where a party “made a conscious decision not to participate” in the case, “[s]uch

   a refusal amounts to bad faith”), report and recommendation adopted, No. 1:11-CV-875, 2012

   WL 12973545 (E.D. Va. Jan. 6, 2012), aff’d, 473 F. App’x 189 (4th Cir. 2012).




                                                    17

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 19 of 30 Pageid#: 4224
           It has been fourteen months—and counting— since Plaintiffs requested documents from

   Kline and Heimbach and four months since the Court ordered Defendants to turn over their devices

   and social media accounts. That amount of time alone suggests bad faith. See, e.g., Green v. John

   Chatillon & Sons, 188 F.R.D. 422, 424 (M.D.N.C. 1998) (noting that “[n]oncompliance with

   discovery orders can serve as a basis for a finding of bad faith,” and dismissing plaintiff’s claims

   with prejudice where plaintiff’s “complete failure to provide discovery over eight months after the

   original requests and over two months after being ordered by Magistrate Judge Eliason to do so

   satisfies the four-part test required by Mutual Federal” (emphasis added)); Daye v. Gen. Motors

   Corp., 172 F.R.D. 173, 177 (M.D.N.C 1997) (“The failure of Plaintiffs and [their counsel] to honor

   the Orders of this Court and [Plaintiff’s counsel’s] failure to initiate any contact with Defendant’s

   counsel for over six months constitutes both unjustifiable negligence as well as bad faith.”

   (emphasis added)). The evidence unequivocally establishes that Kline and Heimbach have been

   acting in bad faith.

   II.     Plaintiffs Have Been Severely Prejudiced by Defendants Kline’s and Heimbach’s
           Failure to Respond to Discovery

           The prejudice caused by Heimbach’s and Kline’s wholesale failure to produce documents

   cannot be understated, particularly in a case where Plaintiffs need to prove a conspiracy. Courts

   have consistently found prejudice where parties are hampered in their ability to prove material

   components of their case due to the opposing party’s failure to produce documents. “The purpose

   of pre-trial discovery is for a litigating attorney to obtain information from the opposing party,

   information which in many cases is not otherwise available” and “an absolute lack of discovery

   results in clear prejudice.” Pruitt v. Bank of Am., N.A., No. 8:15-CV-1310, 2016 WL 7033972, at

   *3 (D. Md. Dec. 2, 2016) (citation omitted); see also id. at *2 (“Interrogatories[, document

   requests,] and depositions are important elements of discovery; [a party] would be hard-pressed to


                                                    18

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 20 of 30 Pageid#: 4225
   conduct its case without them. When a [party] refuses to respond to such requests, it can have a

   debilitating effect on the rest of the litigation.”). Due to Defendants’ repeated and ongoing

   discovery misconduct, “this case has taken up an inordinate amount of judicial resources, and

   resulted in significant procedural and substantive prejudice to Plaintiff[s]” who have “been

   stymied at every turn . . . to get the evidence [they] need[] to prosecute [their] claims.” First

   Mariner Bank v. Resolution Law Grp., P.C., No. 12-CV-1133, 2014 WL 1652550, at *19 (D. Md.

   Apr. 22, 2014); see also Diamond v. Mohawk Indus., Inc., No. 6:12-CV-00057, 2014 WL 1404563,

   at *5 (W.D. Va. Apr. 10, 2014) (finding defendant was “greatly prejudiced by the inability to . . .

   communicate with [plaintiff] in any regular fashion about the case, or receive responsive

   documents from him”). “Significant prejudice” is also present where, as here, “the evidence

   sought by [Plaintiffs’] discovery requests ‘goes to the heart’ of [their] claim.” Hendricks, 2017

   WL 2711131, at *4; see also Knight v. Boehringer Ingelheim Pharm., Inc., 323 F. Supp. 3d 837,

   845 (S.D.W. Va. 2018) (“[P]rejudice arises when a party cannot present evidence essential to its

   underlying claim.” (citation and internal quotation marks omitted)).

          Discovery is especially critical in a conspiracy case. There is already an “inherent

   difficulty in proving conspiracy,” Precision Piping & Instruments, Inc. v. E.I. duPont De Nemours

   & Co., 707 F. Supp. 225, 228 (S.D.W. Va. 1989), and the Fourth Circuit has held that

   “[a]cknowledging the difficulty of proving the existence of a conspiracy by direct evidence, . . . ‘a

   conspiracy may be proved wholly by circumstantial evidence . . . of a defendant’s relationship

   with other members of the conspiracy, the length of this association, the defendant’s attitude and

   conduct, and the nature of the conspiracy,’” United States v. Masi, 135 F.3d 771, at *6 (4th Cir.

   1998) (table decision) (quoting United States v. Burgos, 94 F.3d 849, 858 (4th Cir. 1996)). The

   absence of documents that Plaintiffs can authenticate as having been generated by Kline and



                                                    19

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 21 of 30 Pageid#: 4226
   Heimbach impedes Plaintiffs’ ability to prove the manner in which they communicated and

   conspired with other Defendants, thus jeopardizing Plaintiffs’ ability to prove their case against

   other Defendants as well.

          Defendants’ failure to participate in discovery has resulted in textbook prejudice here.

   Although Plaintiffs are aware of damning evidence Kline and Heimbach have in their possession,

   Plaintiffs are denied access to a huge volume of that evidence, and even those documents Plaintiffs

   have obtained through other means become difficult to authenticate without the Defendants’

   participation in the discovery process. For example, Kline and Heimbach were lead organizers of

   the Unite the Right event and are central members of the conspiracy. Kline published “General

   Orders” for the event, instructing co-conspirators and attendees that they may have to “take the

   ground by force,” and he moderated, reviewed, and managed the Discord server used to direct and

   plan the event. (FAC ¶¶ 100-01, 322.) Plaintiffs have worked diligently to mitigate the prejudice

   from Kline’s and Heimbach’s wholesale failure to produce by attempting to obtain their documents

   from third parties, like Discord. While that process has yielded a substantial number of Discord

   posts that purport to be authored by Kline and Heimbach, Plaintiffs are unable to authenticate these

   documents or gain any understanding of the volume of documents Kline and Heimbach continue

   to withhold without being able to get discovery from their electronic devices or take their

   depositions. Yet, without Court intervention, that is exactly where Plaintiffs find themselves.

   III.   Deterrence Is Required Where, as Here, Multiple Defendants Have Resisted
          Compliance with Discovery

          Kline’s and Heimbach’s overt defiance has already had a cascading effect on other

   Defendants. Since these two stopped participating, other Defendants have similarly fired their

   attorneys, failed to surrender electronic devices and social media accounts, disbanded their

   organizations, and shut down servers leading to another pending sanctions motions, one pending


                                                   20

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 22 of 30 Pageid#: 4227
   order to show cause, and potentially more such filings on the way. And the discovery process is

   far from over. Deterrence is badly needed in this case.

           As the Fourth Circuit has held, “not only does the noncomplying party jeopardize his or

   her adversary’s case by such indifference, but to ignore such bold challenges to the district court’s

   power would encourage other litigants to flirt with similar misconduct.” Mut. Fed. Sav. & Loan,

   872 F.2d at 92; see also Nat’l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 643

   (1976) (holding that sanctions “must be available to the district court in appropriate cases, not

   merely to penalize those whose conduct may be deemed to warrant such a sanction, but to deter

   those who might be tempted to such conduct in the absence of such a deterrent”). And in fact,

   they already have. By way of example, and as their own counsel concedes, Defendant Vanguard

   America “is a problem.” (Ex. 26 (Mar. 18, 2019 Tr. at 14).) In the words of its own attorney,

   Vanguard America “has not turned over the devices they were supposed to turn over and is not

   listening to counsel on the necessity of hurrying up and providing this stuff, so I really don’t have

   anything to say in regard to them other than in might be useful for the Court to give them sort of a

   warning shot. . . .” (Id.)

           Multiple Defendants still have not complied with the Court’s latest deadline— March 8—

   to produce their electronic devices and social media credentials to the third-party vendor. The

   extent of non-compliance or late compliance among Defendants underscores the need for stiff

   sanctions against noncomplying parties. Silvestri, 271 F.3d at 590 (“The courts must protect the

   integrity of the judicial process because, as soon as the process falters . . . the people are then

   justified in abandoning support for the system.” (alteration, citation, and internal quotation marks

   omitted)). The need to deter this type of conduct “is manifest. Civil cases simply cannot proceed

   without participation by all parties in discovery.” Pruitt, 2016 WL 7033972, at *2. “Continued



                                                    21

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 23 of 30 Pageid#: 4228
   contumacious behavior and abuse through non-compliance with [a Court’s] orders cannot be

   tolerated. And with discovery’s important role in modern litigation, deterrence is greatly needed.”

   Flame S.A. v. Industrial Carriers, Inc., 39 F. Supp. 3d 752, 765 (E.D. Va. 2014).

   IV.       Lesser Sanctions Would Not Be Effective

             Pursuant to Rule 37 and the Court’s inherent authority, severe sanctions are warranted for

   Kline’s and Heimbach’s misconduct. 8 Butler v. DirectSat USA, LLC, No. 10-CV-2747, 2013 WL

   6629240, at *1 (D. Md. Dec. 16, 2013) (“A party’s total failure to comply with the mandates of

   discovery, with no explanation for that failure, can certainly justify this harshest of sanctions.”);

   Nucor Corp. v. Bell, 251 F.R.D. 191, 194 (D.S.C. 2008) (finding “harsher sanctions” permitted

   where “the spoliation was so prejudicial that it prevents the non-spoliating party from maintaining

   [their] case”). Rule 37(b)(2)(ii) expressly provides for sanctions that both remedy the substantial

   prejudice Plaintiffs have suffered and constitute the most appropriate disincentive to other

   Defendants contemplating similar transgressions.

             Regarding the first and second requested sanctions, Plaintiffs are simply asking that the

   Court deem certain facts established that Plaintiffs have a good faith basis to believe they would

   in fact establish if Kline and Heimbach had produced their documents and continued to participate

   in this case. Rule 37(b)(2)(A)(i) expressly contemplates this particular sanction for exactly this

   purpose, allowing a court to “direct[] that . . . designated facts be taken as established for purposes

   of the action, as the prevailing party claims.” See, e.g., Wachtel v. Health Net, Inc., 239 F.R.D.

   81, 104 (D.N.J. 2006) (holding that certain facts would “be deemed admitted for all purposes” in



   8
         Plaintiffs believe that Kline’s and Heimbach’s complete failure to comply with discovery could warrant the
         granting of a default judgment, arguably a more severe sanction than what is sought here. Such a sanction would
         frankly leave Plaintiffs worse off, however, given the amount of damning evidence Kline and Heimbach possess
         that may never see the light of day. In a conspiracy case, such a result would hinder Plaintiffs’ ability to prove
         their case against other Defendants and perversely would therefore constitute somewhat of a windfall for these
         two Defendants.

                                                              22

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 24 of 30 Pageid#: 4229
   light of “the significance of the documents withheld from Plaintiffs, the deliberate and willful

   nature of the non-disclosure, and the prejudice suffered by Plaintiffs”). If these Defendants turned

   over their documents and participated in the rest of discovery, Plaintiffs would be able to confront

   them with their documents and establish the authenticity of documents they authored in furtherance

   of this conspiracy. Any lesser sanction would fail to alleviate the substantial prejudice Plaintiffs

   have suffered from the inability to obtain and authenticate many of these Defendants’ documents

   and place them before a jury. Moreover, any sanction that does not impose a case-related

   consequence would allow Defendants to avoid accountability entirely simply by opting out of the

   process. Defendants should not be rewarded for their disobedience.

          As to the third requested sanction—adverse inferences—a wholesale failure to preserve

   and produce documents is, in effect, no different from intentional spoliation. “Under the spoliation

   of evidence rule, an adverse inference may be drawn against a party who destroys relevant

   evidence.” Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 155 (4th Cir. 1995); see also Beaven

   v. U.S. Dep’t of Justice, 622 F.3d 540, 554–55 (6th Cir. 2010) (affirming district court “imposing

   a non-rebuttable adverse inference after finding that the Defendants’ destruction of [evidence]

   severely compromised the Plaintiffs’ case by depriving the Plaintiffs of the most relevant piece of

   evidence to prove their claims” (internal quotation marks omitted)). “Such an instruction can be

   critical to assisting the innocent party in establishing the nature of the evidence that has gone

   missing” and “ameliorate any prejudice to the innocent party by filling the evidentiary gap created

   by the party that destroyed evidence.” Ottoson v. SMBC Leasing & Fin., Inc., 268 F. Supp. 3d

   570, 584 (S.D.N.Y. 2017) (citation and internal quotation marks omitted).

          These remedies are the only way to properly “level[] the evidentiary playing field and . . .

   sanction[] the improper conduct.” Vodusek, 71 F.3d at 156. Moreover, given that this Court’s



                                                   23

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 25 of 30 Pageid#: 4230
   “direct, unequivocal order[s] ha[ve] been met with . . . silence” Messrs. Kline and Heimbach,

   “there is nothing to indicate that a less drastic sanction would lead to different results.” Pruitt,

   2016 WL 7033972, at *3.

          Because Defendants Kline and Heimbach have willfully withheld documents and ceased

   participating in discovery in this case, the above-requested sanctions are the minimum necessary

   and appropriate to remedy the prejudice Plaintiffs have suffered from Defendants’ defiance, and

   to deter other Defendants from following suit.

                                            CONCLUSION

          For the foregoing reasons, Plaintiffs request that this Court grant their motion for sanctions

   against Defendants Kline and Heimbach in its entirety, order the requested relief, and order such

   other relief as the Court deems just and proper.




   Dated: April 3, 2019                                 Respectfully submitted,

                                                       /s/
   Roberta A. Kaplan (pro hac vice)                    Robert T. Cahill (VSB 38562)
   Julie E. Fink (pro hac vice)                        COOLEY LLP
   Gabrielle E. Tenzer (pro hac vice)                  11951 Freedom Drive, 14th Floor
   Michael L. Bloch (pro hac vice)                     Reston, VA 20190-5656
   Christopher B. Greene (pro hac vice)                Telephone: (703) 456-8000
   KAPLAN HECKER & FINK, LLP                           Fax: (703) 456-8100
   350 Fifth Avenue, Suite 7110                        rcahill@cooley.com
   New York, NY 10118
   Telephone: (212) 763-0883
   rkaplan@kaplanhecker.com
   jfink@kaplanhecker.com
   gtenzer@kaplanhecker.com
   mbloch@kaplanhecker.com
   cgreene@kaplanhecker.com



                                                      24

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 26 of 30 Pageid#: 4231
   Yotam Barkai (pro hac vice)                Karen L. Dunn (pro hac vice)
   BOIES SCHILLER FLEXNER LLP                 William A. Isaacson (pro hac vice)
   55 Hudson Yards                            Jessica Phillips (pro hac vice)
   New York, NY 10001                         BOIES SCHILLER FLEXNER LLP
   Telephone: (212) 446-2300                  1401 New York Ave, NW
   Fax: (212) 446-2350                        Washington, DC 20005
   ybarkai@bsfllp.com                         Telephone: (202) 237-2727
                                              Fax: (202) 237-6131
                                              kdunn@bsfllp.com
                                              wisaacson@bsfllp.com
                                              jphillips@bsfllp.com

   Alan Levine (pro hac vice)                 David E. Mills (pro hac vice)
   COOLEY LLP                                 COOLEY LLP
   1114 Avenue of the Americas, 46th Floor    1299 Pennsylvania Avenue, NW
   New York, NY 10036                         Suite 700
   Telephone: (212) 479-6260                  Washington, DC 20004
   Fax: (212) 479-6275                        Telephone: (202) 842-7800
   alevine@cooley.com                         Fax: (202) 842-7899
                                              dmills@cooley.com

                                              Counsel for Plaintiffs




                                             25

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 27 of 30 Pageid#: 4232
                                   RULE 37 CERTIFICATION


           Plaintiffs hereby certify pursuant to Rule 37(a)(1) that they have attempted to meet and
   confer with Kline and Heimbach. Additionally, Plaintiffs hereby certify pursuant to Rule
   37(d)(1)(B) that they have attempted to meet and confer with Kline. As detailed on pages four
   through fourteen, all communications with Kline and Heimbach have gone unheeded. Therefore,
   Plaintiffs certify that they are unable to obtain an answer or response to Plaintiffs’ discovery
   without court action.


   Dated: April 3, 2019                                       Respectfully submitted,


                                                              /s/ ___________________
                                                              Robert T. Cahill (VSB 38562)
                                                              Counsel for Plaintiffs




                                                 26

Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 28 of 30 Pageid#: 4233
                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 3, 2019, I filed the foregoing with the Clerk of Court
   through the CM/ECF system, which will send a notice of electronic filing to:

    Justin Saunders Gravatt                           Lisa M. Lorish
    David L. Hauck                                    Federal Public Defenders Office
    David L. Campbell                                 Western District of Virginia - Charlottesville
    Duane, Hauck, Davis & Gravatt, P.C.               401 E Market Street, Suite 106
    100 West Franklin Street, Suite 100               Charlottesville, VA 22902
    Richmond, VA 23220                                lisa_lorish@fd.org
    jgravatt@dhdglaw.com
    dhauck@dhdglaw.com                                Fifth Amendment Counsel for Defendant
    dcampbell@dhdglaw.com                             James A. Fields, Jr.

    Counsel for Defendant James A. Fields, Jr.


    Bryan Jones                                       Elmer Woodard
    106 W. South St., Suite 211                       5661 US Hwy 29
    Charlottesville, VA 22902                         Blairs, VA 24527
    bryan@bjoneslegal.com                             isuecrooks@comcast.net

    Counsel for Defendants Michael Hill,              James E. Kolenich
    Michael Tubbs, and League of the South            Kolenich Law Office
                                                      9435 Waterstone Blvd. #140
                                                      Cincinnati, OH 45249
                                                      jek318@gmail.com
    John A. DiNucci
    Law Office of John A. DiNucci                     Counsel for Defendants Matthew Parrott,
    8180 Greensboro Drive, Suite 1150                 Robert Ray, Traditionalist Worker Party,
    McLean, VA 22102                                  Jason Kessler, Vanguard America, Nathan
    dinuccilaw@outlook.com                            Damigo, Identity Europa, Inc. (Identity
                                                      Evropa), and Christopher Cantwell
    Counsel for Defendant Richard Spencer


    William E. Rebrook, IV
    The ReBrook Law Office
    6013 Clerkenwell Court
    Burke, Virginia 22015
    edward@ReBrookLaw.com

    Counsel for Jeff Schoep, Nationalist Front,
    and National Socialist Movement




Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 29 of 30 Pageid#: 4234
           I further hereby certify that on April 3, 2019, I also served the following non-ECF
   participants, via U.S. mail, First Class and postage prepaid, addressed as follows:


    Loyal White Knights of the Ku Klux Klan            Moonbase Holdings, LLC
    a/k/a : Loyal White Knights Church of              c/o Andrew Anglin
    the Invisible Empire, Inc.                         P.O. Box 208
    c/o Chris and Amanda Barker                        Worthington, OH 43085
    2634 U.S. HWY 158 E
    Yanceyville, NC 27379


    Andrew Anglin                                      East Coast Knights of the Ku Klux Klan
    P.O. Box 208                                       a/k/a East Coast Knights of the
    Worthington, OH 43085                              True Invisible Empire
                                                       26 South Pine St.
                                                       Red Lion, PA 17356

    Fraternal Order of the Alt-Knights                 Augustus Sol Invictus
    c/o Kyle Chapman                                   9823 4th Avenue
    52 Lycett Circle                                   Orlando, FL 32824
    Daly City, CA 94015




           I further hereby certify that on April 3, 2019, I also served the following non-ECF
    participants, via electronic mail, as follows:


    Elliot Kline                                       Matthew Heimbach
    eli.f.mosley@gmail.com                             matthew.w.heimbach@gmail.com




                                                         /s/
                                                         Robert T. Cahill (VSB 38562)
                                                         COOLEY LLP

                                                         Counsel for Plaintiffs




                                                   2
Case 3:17-cv-00072-NKM-JCH Document 457 Filed 04/03/19 Page 30 of 30 Pageid#: 4235
